Name: Commission Regulation (EEC) No 53/83 of 7 January 1983 accepting undertakings given in connection with the anti-dumping proceeding concerning photographic enlargers originating in Poland and the USSR, terminating the proceeding and lifting the provisional anti-dumping duty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 P. 1 . 83 Official Journal of the European Communities No L 9/5 COMMISSION REGULATION (EEC) No 53/83 of 7 January 1983 accepting undertakings given in connection with the anti-dumping proceeding concerning photographic enlargers originating in Poland and the USSR, terminating the proceeding and lifting the provisional anti-dumping duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 10 thereof, After consultations within the Advisory Committee set up by Regulation (EEC) No 3017/79 , Whereas in August 1981 the Commission received a complaint from the European Federation of Precision Mechanical and Optical Industries (EUROM) on behalf of almost all the manufacturers of photographic enlargers in the Community, requesting it to initiate an anti-dumping proceeding ; Whereas the complaint contained sufficient evidence that like products originating in Poland, the USSR and Czechoslovakia were being dumped, and that material injury was being caused thereby ; whereas the Commission accordingly announced by a notice published in the Official Journal of the European Communities {% the initiation of a proceeding in respect of imports of photographic enlargers origina ­ ting in Poland, the USSR and Czechoslovakia and commenced an investigation of the matter at Commu ­ nity level ; Whereas a preliminary investigation of the facts revealed that dumping was taking place and that there was sufficient evidence that material injury was being caused to the Community industry ; whereas the Commission therefore introduced by Regulation (EEC) No 1958 /82 (4) a provisional anti-dumping duty on imports of photographic enlargers from Poland and the USSR amounting to 29 ECU and 331 3 ECU per enlarger respectively ; Whereas the proceeding in respect of imports from Czechoslovakia was terminated at the same time after the exporter in Czechoslovakia had undertaken to observe specific minimum prices for its exports to the Community ; Whereas Council Regulation (EEC) No 3043/82 (*) extended the provisional anti-dumping duty for a period not exceeding two months ; Whereas in Article 2 of Regulation (EEC) No 1958/82 the Commission gave the parties concerned an oppor ­ tunity, within one month of the entry into force of the provisional duty and without prejudice to Article 7 (4) (b) and (c) of Regulation (EEC) No 3017/79, to make known their views and apply to be heard orally by the Commission ; whereas the complainant, and the Polish and Soviet exporters availed themselves of this oppor ­ tunity and made known their views both in writing and orally ; whereas, in particular, the Commission received contradictory evidence from the complainant and from the importer of Polish enlargers into the Federal Republic of Germany concerning differences in the physical characteristics of the enlargers ; whereas the Commission examined carefully the argu ­ ments put forward and found no reason to amend the provisionally determined weighted average dumping margin ; Whereas, as regards the question of injury, the Commission has received no information , since the adoption of Regulation (EEC) No 1958/82, requiring any revision of the conclusions formulated in the said Regulation ; Whereas, after being informed of these findings, the Polish exporter, Varimex of Warsaw, and the Soviet exporter, Technointorg of Moscow, offered the Commission undertakings to observe certain minimum prices in their exports to the Community ; whereas these undertakings seem appropriate in order to eliminate the injurious effects of these exports ; whereas the Advisory Committee set up pursuant to Article 6 of Regulation (EEC) No 3017/79 has raised no objections ; whereas the abovementioned exporters' undertakings can therefore be accepted, the proceed ­ ing against them terminated and the provisional duty lifted ,(') OJ No L 339, 31 . 12 . 1979, p. 1 . (2 ) OJ No L 178 , 22 . 6 . 1982, p. 9 . o OJ No C 271 , 23 . 10 . 1981 , p. 4 . ") OJ No L 212, 21 . 7 . 1982, p. 32 . n OJ No L 322, 18 . 11 . 1982, p. 3 . No L 9/6 Official Journal of the European Communities 12. 1 . 83 Article 3 Regulation (EEC) No 1958/82 imposing a provisional anti-dumping duty on photographic enlargers origina ­ ting in Poland and the USSR is hereby repealed . HAS ADOPTED THIS REGULATION : Article 1 The Commission hereby accepts the undertakings given by Varimex of Warsaw and Technointorg of Moscow in connection with the anti-dumping pro ­ ceeding concerning imports of photographic enlargers falling within heading No ex 90.09 of the Common Customs Tariff (NIMEXE code ex 90.09-30) and origi ­ nating in Poland and the USSR. Article 2 The anti-dumping proceeding concerning imports of photographic enlargers originating in Poland and the USSR is hereby terminated . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 January 1983 . For the Commission Wilhelm HAFERKAMP Vice-President